



Exhibit 10.15





--------------------------------------------------------------------------------











Stockholders’ Agreement
Relating to
HealthSouth Home Health Holdings, Inc.
by and among
HealthSouth Home Health Holdings, Inc.,
HealthSouth Corporation,
and
the Other Stockholders Named herein






Dated as of December 31, 2014











--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
Article I
 
Certain Definitions


 
 
 
Article II
 
Representations and Warranties and Covenants


 
 
 
Section 2.01  Representations and Warranties of the Company
7
Section 2.02  Representations and Warranties of the Stockholders
8
Section 2.03  Investment Representations and Warranties
8
 
 
Article III 

 
Restrictions on Transfer
 
 
 
Section 3.01  General Restrictions
9


Section 3.02  Compliance with Securities Law
10


Section 3.03  Transfers Not In Compliance
10


Section 3.04  Tag-Along Rights
10


Section 3.05  Drag-Along Rights
11


Section 3.06  Call Rights
14


Section 3.07  Management Investors’ Put Right
15


 
 
Article IV 

 
Additional Rights


 
 
 
Section 4.01  Preemptive Rights
15


Section 4.02  Information Rights
17


 
 
Article V
 
Additional Covenants


 
 
 
Section 5.01  Transactions with Affiliates
17


Section 5.02  Purchase or Contribution of HealthSouth’s Home Healthcare Business
17


Section 5.03  Issuance of Restricted Stock
18


 
 
 
 
 
 
 
 
 
 



i

--------------------------------------------------------------------------------





Article VI
 
Miscellaneous


 
 
 
Section 6.01  Specific Performance
18
Section 6.02  Entire Agreement
19
Section 6.03  Further Assurances
19
Section 6.04  Notices
19
Section 6.05  Applicable Law
20
Section 6.06  Severability
20
Section 6.07 Successors; Assigns
20
Section 6.08 Termination; Amendments
20
Section 6.09 Governing Law
21
Section 6.10 Waiver
21
Section 6.11 Parties in Interest
21
Section 6.1 Headings
21
Section 6.13 Counterparts
21





ii

--------------------------------------------------------------------------------





STOCKHOLDERS’ AGREEMENT
This STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of December 31, 2014,
which may be amended from time to time in accordance with the terms hereof, is
made and entered into by and among HealthSouth Home Health Holdings, Inc., a
Delaware corporation (the “Company”), HealthSouth Corporation, a Delaware
corporation (“HealthSouth”), and the other stockholders of the Company listed as
“Management Investors” on Schedule I attached hereto, as the same may be amended
from time to time in accordance with the terms hereof (the “Management
Investors” and together with HealthSouth, hereinafter the “Stockholders” and
each individually, a “Stockholder”).
W I T N E S S E T H:
WHEREAS, as of the date hereof, HealthSouth owns all of the issued and
outstanding shares of Common Stock, par value $0.01 per share, of the Company
(the “Common Stock”); and
WHEREAS, pursuant to that certain Stock Purchase Agreement (“SPA”) and that
certain Rollover Stock Agreement (the “RSA”), each dated as of November 23,
2014, the Management Investors agreed to contribute certain of their shares of
Class A Common Stock, par value $0.01 per share, of EHHI Holdings, Inc. a
Delaware corporation (“EHHI”), or Class B Common Stock, par value $.01 per
share, of EHHI (collectively, the “Contributed Stock”) to the Company in
exchange for non-voting shares of Common Stock;
WHEREAS, since the date of the SPA and RSA, the parties hereto have agreed that,
notwithstanding anything to the contrary in the SPA or RSA, the Contributed
Stock will be exchanged for shares of Common Stock, rather than for non-voting
shares of Common Stock;
WHEREAS, as of the closing of the acquisition of EHHI by HealthSouth pursuant to
the SPA, each Stockholder will own the number of shares of Common Stock set
forth opposite such Stockholder’s name on Schedule I hereto; and
WHEREAS, the Company and each Stockholder desires to enter into this Agreement,
all in accordance with the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:








--------------------------------------------------------------------------------




Article I

CERTAIN DEFINITIONS
For purposes of this Agreement, terms defined in the preamble and other Sections
of this Agreement shall have the meanings set forth therein, and the following
terms shall have the following meanings:
(a)    The term “Action” means any claim, suit, litigation or action brought by
or before any Governmental Authority.
(b)    The term “Adjusted EBITDA” with respect to the Company shall be
calculated based on the Company’s combined net income for the twelve-month
period ending on the last day of the applicable calendar quarter (the “Relevant
Period”), plus, without duplication and to the extent reflected as a charge in
the statement of such net income for such Relevant Period: (1) state and federal
income tax expense for the Relevant Period, plus (2) depreciation and
amortization for the Relevant Period, plus (3) accrued interest expense on the
HealthSouth Note and interest expense on any other indebtedness of the Company
or its Subsidiaries for the Relevant Period, plus (4) accrued incentive equity
compensation/SARs/Restricted Stock expenses for the Relevant Period, plus (5)
gain/loss on disposal of any assets, plus (6) any severance costs and expenses
incurred in connection with, or as a result of, (A) the transactions
contemplated by the SPA or (B) the realization of cost synergies, in each case
of (A) and (B), pursuant to any severance agreements entered into in connection
with any terminations requested by HealthSouth or the transactions contemplated
by the SPA, plus (7) any extraordinary charges or losses determined in
accordance with GAAP. Adjusted EBITDA shall be based on results of the Company
under GAAP, without allocation of any HealthSouth corporate overhead or charges
for corporate services, other than those approved or permitted pursuant to
Section 5.01.
(c)    The term “Affiliate” means, with respect to a given Person (in this
definition, the “Relevant Person”), any other Person who (a) directly or
indirectly, Controls, or is Controlled by, or is under a common Control with,
the Relevant Person, (b) from time to time, is managed by (i) the same
investment manager as the Relevant Person is managed by, or (ii) an investment
manager that is Controlled by the same Person that Controls the Relevant Person
or (c) with respect to a natural Person, is a member of the same family;
provided that in no event shall a limited partner, solely in its capacity as a
limited partner, of any entity be considered an “Affiliate” of such Person.
(d)    The term “Business Day” means any day other than a day on which banks in
the State of Delaware are authorized or obligated to be closed.


2

--------------------------------------------------------------------------------




(e)    The term “Cause” means, with respect to any Person who is an employee of
the Company or any Subsidiary of the Company, (i) if such Person is a party to
an employment agreement with the Company or any Subsidiary of the Company that
includes a definition of “Cause,” the definition of “Cause” set forth in such
agreement; or (ii) if such Person is not a party to any employment agreement
with the Company or any Subsidiary of the Company that includes a definition of
“Cause,” (1) dishonesty, fraud, or any act involving moral turpitude on such
Person’s part in connection with the performance of his or her duties which is
materially detrimental to the Company or any of its Affiliates, (2) being
charged (by indictment, information or otherwise) with any criminal violation of
any law or regulation pertaining to health care and/or pharmaceutical services
and products (including, without limitation, laws and regulations pertaining to
reimbursement or coverage by the Medicare program, any state Medicaid program or
any other governmental health care program or by third-party payors, laws
prohibiting kickbacks or false claims, and laws prohibiting fraud or abuse or
fraudulent or abusive activities), (3) such Person’s willful and repeated
refusal to follow lawful directives of the board of directors (or other
governing body) of the Company or the Company’s Subsidiary with which such
Person is employed in a manner that is materially detrimental to the Company,
(4) such Person’s intentional or gross neglect of the performance of his or her
duties as an employee of the Company or any of its Subsidiaries, (5) if such
Person is an executive officer of the Company or a Subsidiary of the Company,
such Person’s misappropriation of any corporate opportunity, provided such
Person’s pursuit or referral of an opportunity shall not be improper or
misappropriation if (A) such Person first presents an opportunity to the Company
and the Company does not express an interest in pursuing it within thirty (30)
days or (B) the Board authorizes such Person to pursue or refer an opportunity
to another Person or entity, or (6) such Person’s conviction of a felony.
(f)    The term “Certificate of Incorporation” means the Certificate of
Incorporation of the Company, as the same may be amended from time to time.
(g)    The terms “Control,” “Controlling” and “Controlled” mean the possession,
direct or indirect, of the power to direct, or cause the direction of, the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
(h)    The term “Equity Securities” means Common Stock or any other equity
securities of the Company, including any class or series of common or preferred
stock or any debt security convertible into or exercisable or exchangeable for
any class or series of common or preferred stock.
(i)    The term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


3

--------------------------------------------------------------------------------




(j)    For purposes of Section 3.06 and Section 3.07, the “Fair Market Value” of
the Common Stock per share means, as of a given time, the result of (a)(i) the
product of the Adjusted EBITDA of the Company for the twelve-month period ending
on the last day of the most recently completed calendar quarter multiplied by
the Market Multiple (as defined herein), less (ii) the outstanding balance of
the HealthSouth Note as of the last day of such calendar quarter, plus or minus
(iii) the amount of net debt of the Company (which shall be calculated as
available cash less any indebtedness for borrowed money of the Company other
than the HealthSouth Note) as of the last day of such calendar quarter, divided
by (b) the total number of shares of Common Stock outstanding as of such time on
a fully diluted basis.
As used herein, “Market Multiple” means the median of the fair value divided by
LTM EBITDA multiples (adjusted for acquisitions) of the companies then-included
on either the Public Home Health Trading Comparable List or the Home Health
Transaction Comparable List, in each case as most recently publicly reported by
such company (provided that, for the companies then-included on the Public Home
Health Trading Comparable List, the “fair value” shall be determined based on
the average daily stock price for the last two (2) weeks of the most recently
completed calendar quarter); provided, however, that LTM EBITDA of any such
company shall be adjusted to account for any variation from the definition of
Adjusted EBITDA, to the extent that the information necessary to make any such
adjustment is publicly available. As used herein, the “Public Home Health
Trading Comparable List” includes those companies in the home health business
and whose securities are listed for trading on a national securities exchange,
including, without limitation, HealthSouth, Kindred Healthcare, Inc., Amedisys,
Inc., LHC Group, Inc. and Almost Family, Inc.; provided that the Public Home
Health Trading Comparable List may be revised as reasonably agreed upon by the
parties hereto to include additional home health companies that become listed on
a national securities exchange or to remove companies that are no longer listed
on a national securities exchange. As used herein, the “Home Health Transaction
Comparable List” means, at a given time, those transactions closing in the
preceding twelve months (determined on a rolling basis) that meet the following
criteria: (x) more than 60% of the target company’s and its subsidiaries’
consolidated revenue is from home health services; (y) the aggregate transaction
value equals or exceeds $400 million; and (z) none of HealthSouth or any of its
Affiliates is a party to the transaction. As used herein, “LTM EBITDA” means
“EBITDA” (as publicly reported by a given company) over the preceding period of
twelve months.
(k)    The term “GAAP” means United States generally accepted accounting
principles, as in effect from time to time, consistently applied.
(l)    The term “Good Reason” means, with respect to any Person who is an
employee of the Company or any Subsidiary of the Company, (i) if such Person is
a party to an employment agreement with the Company or any Subsidiary of the
Company that includes a


4

--------------------------------------------------------------------------------




definition of “Good Reason,” the definition of “Good Reason” set forth in such
agreement; or (ii) if such Person is not a party to any employment agreement
with the Company or any Subsidiary of the Company that includes a definition of
“Good Reason,” (1) any material reduction in such Person’s pay or benefits or
failure to provide any compensation or benefit to which such Person is entitled,
other than in connection with a Company-wide reduction in pay or benefits, (2)
any relocation of such Person’s primary work site by more than twenty (20) miles
from both such Person’s prior primary work site and such Person’s primary
residence, or (3) a material diminution of such Person’s duties,
responsibilities or title; provided, that in the circumstances described in (1),
(2) and (3) the Company shall have fifteen (15) days to cure the default after
delivery of written notice by such Person, such written notice to state the
nature of the issue and subsection of the Good Reason definition that such
Person believes to be present.
(m)    The term “Governmental Authority” means any government or governmental or
regulatory authority or entity, whether U.S. federal, state, provincial or local
or foreign, including any political subdivision thereof, and any department,
court, agency or official of any of the foregoing.
(n)    The term “HealthSouth Note means that certain promissory note, dated on
or about the date hereof, issued by the Company in favor of HealthSouth, with an
initial aggregate principal amount of $385,137,500, pursuant to which the
Company will have borrowed from HealthSouth and HealthSouth will have lent to
the Company at the closing date of the transactions contemplated by the SPA, and
which amount accrues interest at the same per annum interest rate as
HealthSouth’s then-existing revolving credit facility and will be repaid from
time to time with excess cash of the Company; provided, that if, after the date
the HealthSouth Note is issued, HealthSouth provides funds to the Company or its
Subsidiaries for acquisitions, capital expenditures or other corporate purposes
(including, without limitation, for losses relating to breaches of
representations, warranties or covenants in the SPA relating to the acquisition
of the Company contemplated thereby that are not covered by indemnification
pursuant to the SPA or by insurance), such amounts will be added to the
principal amount of the HealthSouth Note, and interest will accrue on such
amounts from the date such funds are provided to the Company or its
Subsidiaries.
(o)    The term “Law” means any foreign or U.S. federal, state or local statute,
law, ordinance, code, rule, regulation or requirement from a Governmental
Authority, including any Governmental Order; provided, that the term
“Governmental Order” means any ruling, award, decision, injunction, judgment,
order or decree entered, issued or made by any Governmental Authority.
(p)    The term “Management Note” means a personal promissory note issued by a
Management Investor in favor of the Company, with an aggregate principal amount


5

--------------------------------------------------------------------------------




equal to the portion of the purchase price for the Shares being purchased by
such Management Investor upon such Management Investor’s exercise of its
Preemptive Right pursuant to Section 4.01, and which amount will accrue interest
at the same per annum interest rate as HealthSouth’s then-existing revolving
credit facility and may be prepaid at any time without any prepayment premium or
penalty, which Management Note (i) shall become due and payable (including all
accrued interest thereon) (x) in connection with the consummation of a Transfer
of the applicable Management Investor’s Shares (other than to a Permitted
Transferee), (y) in connection with the consummation of a Transfer following
exercise of any put or call option on the applicable Management Investor’s
Shares pursuant to Section 3.06 or Section 3.07 or (z) at such time as (1) such
Management Investor becomes an executive officer of HealthSouth, or (2) the
indebtedness represented by the Management Note would violate the rules and
regulations promulgated under the Exchange Act or the Listed Company Manual of
the New York Stock Exchange; and (ii) at the election of such Management
Investor, may be nonrecourse and secured only by the Shares acquired by such
Management Investor in the applicable issuance.
(q)    The term “Permitted Transferee” means, with respect to each Management
Investor bound by the terms of this Agreement, (i)  the Company; (ii) a
transferee by testamentary or intestate disposition; (iii) a transferee by inter
vivos transfer to the transferring Person’s spouse, children and/or other lineal
descendants; (iv) a trust (or limited liability company, partnership or other
estate planning vehicle) for the benefit of such Management Investor and/or
Members of the Immediate Family of such Management Investor; (v) any other trust
(or limited liability company, partnership or other estate planning vehicle) in
respect of which such Management Investor serves as trustee (or as managing
member, manager, general partner or otherwise, as applicable); and (vi) a Person
approved by HealthSouth; provided that, with respect to the trusts described in
clauses (iv) and (v), the trust agreement governing such trust (or limited
liability company agreement or partnership agreement, as applicable) must
provide, for the benefit of the Company, which shall be a third party
beneficiary with respect thereto, that such Management Investor, as trustee (or
managing member, manager, general partner or otherwise, as applicable), must
retain sole and exclusive control over the voting and disposition of such
Management Investor’s Shares until the termination of this Agreement. As used in
this definition, “Members of the Immediate Family” means, with respect to any
individual, each spouse or child or other descendants of such individual, each
trust created solely for the benefit of one or more of the aforementioned
Persons and their spouses and each custodian or guardian of any property of one
or more of the aforementioned Persons in his or her capacity as such custodian
or guardian.
(r)    The term “Person” means any natural person or any corporation,
partnership, limited liability company, other legal entity or Governmental
Authority.


6

--------------------------------------------------------------------------------




(s)    The terms “Securities Act” means the Securities Act of 1933, as amended.
(t)    The term “Share Percentage” means, with respect to any Stockholder as of
the date of determination, a percentage equal to the quotient of (i) the total
number of Shares held by such Stockholder on a fully-diluted basis, divided by
(ii) the aggregate number of Shares outstanding on a fully-diluted basis.
(u)    The term “Shares” means the shares of Common Stock owned by each
Stockholder on the date hereof, as set forth opposite each Stockholder’s name on
Schedule I attached hereto, and all additional shares of Common Stock acquired
by any Stockholder after the date of this Agreement not in contravention of the
terms of this Agreement.
(v)    The term “Subsidiary” or “Subsidiaries” of any Person means another
Person, of which at least a majority of the securities or ownership interests
having by their terms ordinary voting power to elect a majority of the board of
directors or other Persons performing similar functions is owned or controlled
directly or indirectly by such first Person.
(w)    The term “Transfer” means any voluntary or involuntary sale, assignment,
transfer, grant of participation in, pledge or other disposition of any Shares
to any other Person, whether directly or indirectly, and “Transferred,”
“Transferee” and “Transferring” shall each have a correlative meaning.
ARTICLE II    

REPRESENTATIONS AND WARRANTIES AND COVENANTS
Section 2.01    Representations and Warranties of the Company. The Company
represents and warrants to each Stockholder as of the date of this Agreement as
follows:
(a)    Corporate Authority. The Company has full power and authority to execute,
deliver and perform this Agreement;
(b)    Due Authorization. This Agreement has been duly and validly authorized,
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that (i) the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws now or
hereafter in effect affecting creditors’ rights, and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
certain equitable defenses and to the discretion of the court before which any
proceedings therefor may be brought; and


7

--------------------------------------------------------------------------------




(c)    No Conflict. The execution, delivery and performance of this Agreement by
the Company do not violate or conflict with or constitute a default under
(i) the Certificate of Incorporation or the by-laws of the Company, (ii) any Law
applicable to the Company, or (iii) any material agreement to which the Company
is a party or by which it or its property is bound.
Section 2.02    Representations and Warranties of the Stockholders. Each
Stockholder individually represents and warrants to each other Stockholder and
the Company as follows as of the date of this Agreement:
(a)    Authority. In the case of a Stockholder that is not an individual, such
Stockholder has full corporate or other power and authority to execute, deliver
and perform this Agreement. In the case of a Stockholder who is a natural
person, such Stockholder has full power and authority to execute, deliver and
perform this Agreement;
(b)    Due Authorization. This Agreement has been duly and validly authorized,
executed and delivered by such Stockholder and constitutes a valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms, except that (i) the enforceability hereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Laws now or hereafter in effect affecting creditors’ rights, and (ii) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to certain equitable defenses and to the discretion of the court
before which any proceedings therefor may be brought; and
(c)    No Conflict. The execution, delivery and performance of this Agreement by
such Stockholder do not violate or conflict with or constitute a default under
(i) in the case of Stockholders that are not individuals, such Stockholder’s
organizational documents, (ii) any Law applicable to such Stockholder, or
(iii) any material agreement to which such Stockholder is a party or by which it
or its property is bound.
Section 2.03    Investment Representations and Warranties. Each Management
Investor individually represents and warrants to each other Stockholder and the
Company as follows as of the date of this Agreement:
(a)    Such Management Investor is acquiring the Shares for such Management
Investor’s own account, for investment, and not with a view to the distribution
thereof, nor with any present intention of distributing the same.
(b)    Such Management Investor understands that the Shares acquired by such
Management Investor have not been registered under the Securities Act or the
securities laws of any state; and that such Shares are being issued in a
transaction exempt from the


8

--------------------------------------------------------------------------------




registration requirements of the Securities Act and the rules and regulations
thereunder; and that such Shares must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act or is exempt from
registration thereunder. The Shares have not been approved or disapproved by the
United States Securities and Exchange Commission, any state securities
commission, or any other regulatory authority.
(c)    Such Management Investor has such knowledge and experience in business
and financial matters as to enable such Management Investor to understand and
evaluate the risks of such investment and form an investment decision with
respect thereto. Such Management Investor has relied only on its own tax advisor
and legal counsel, and not on HealthSouth, the Company, or any of their
respective advisors, with respect to the federal, state, local, foreign and
other tax consequences arising from such Management Investor’s acquisition,
ownership, and disposition of Shares.
(d)    Such Management Investor (i) has been advised and understands that no
public market now exists for Shares and that a public market may never exist for
Shares, (ii) has no need for liquidity in its investment in the Company,
(iii) is able to bear the economic risk of such investment for an indefinite
period and to afford a complete loss thereof, and (iv) understands all of the
risks associated with the acquisition of Shares and may sustain a loss of such
Management Investor’s entire investment.
(e)    Such Management Investor agrees that the Shares will be subject to the
terms and conditions of this Agreement. The certificate representing the Shares
shall bear a restrictive legend.
ARTICLE III    

RESTRICTIONS ON TRANSFER
Section 3.01    General Restrictions. Except as set forth in this Article III,
no Management Investor may Transfer any Shares, without the prior written
approval of HealthSouth, in its sole discretion, except for Transfers pursuant
to Section 3.04, Section 3.05, Section 3.06, or Section 3.07 or to any of its
Permitted Transferees. Prior to any Transfer of Shares to a Permitted
Transferee, the Person to whom such Shares are being Transferred shall, as a
condition precedent to such Transfer, agree in writing to take such Shares
subject to, and to comply with, all of the provisions of this Agreement, a copy
of which agreement shall be filed with the Secretary of the Company and shall
include the address of the Person to whom such Shares are being Transferred to
which notices hereunder shall be sent. Each Management Investor agrees that it
shall provide the Company with prior written notice of any proposed Transfer of
Shares.


9

--------------------------------------------------------------------------------




Section 3.02    Compliance with Securities Laws. Each Stockholder agrees that
any Transfer of Shares engaged in by such Stockholder shall be required to
comply with all federal, state and local securities Laws applicable to such
transaction. At the request of the Company, the transferring Stockholder shall
deliver to the Company an opinion of counsel, which counsel and opinion shall be
reasonably satisfactory to the Company, to the effect that the Transfer
satisfies this Section 3.02.
Section 3.03    Transfers Not In Compliance. A purported or attempted Transfer
of Shares by a Stockholder that does not comply with the terms of this Agreement
shall be void ab initio, and the purported transferee or successor by operation
of Law shall not be deemed to be a stockholder of the Company for any purpose
and shall not be entitled to any of the rights of a stockholder, including,
without limitation, the right to vote the Shares or to receive a certificate for
the Common Stock or any dividends or other distribution on or with respect to
the Common Stock.
Section 3.04    Tag-Along Rights.
(a)    If, at any time during the term of this Agreement, HealthSouth proposes
to Transfer, directly or indirectly, in one transaction or a series of related
transactions, more than an aggregate of ten percent (10%) of the number of
Shares owned by HealthSouth on the date of the proposed Transfer (or, in the
case of a series of related transactions, on the date of the first proposed
Transfer) to one or more Persons, other than to Affiliates of HealthSouth,
HealthSouth shall provide each other Stockholder (each, a “Notice Recipient”)
with not less than twenty (20) Business Days’ prior written notice (the “Sale
Notice”) of such proposed Transfer(s), which notice shall include the material
terms and conditions of such proposed Transfer(s) and which shall identify such
purchaser or purchasers (the “Tag-Along Purchaser(s)”). Each Notice Recipient
shall have the option, exercisable by written notice to HealthSouth within ten
(10) Business Days after the receipt of the Sale Notice, to require HealthSouth
to arrange for such Tag-Along Purchaser(s) to purchase the same percentage (the
“Percentage”) of the Shares then owned by such Notice Recipient as the ratio of
(i) the total number of Shares which are to be Transferred by HealthSouth
pursuant to the proposed Transfer(s) to (ii) the total number of Shares owned by
HealthSouth immediately prior to such Transfer(s), or any lesser amount of
Shares as such Notice Recipient shall desire, together with HealthSouth’s Shares
at the same time, and upon the same terms and conditions (other than any
non-competition, non-solicitation and non-hire covenants), as HealthSouth sells
its Shares. If a Notice Recipient shall so elect, HealthSouth agrees that it
shall either (A) arrange for the proposed purchaser or purchasers to purchase
all or a portion (as such Notice Recipient shall specify) of the same Percentage
of the Shares then owned by such Notice Recipient at the same time, and upon the
same terms and conditions (other than any non-competition, non-solicitation and
non-hire covenants), as HealthSouth sells its Shares, including any
indemnification or holdback; provided that, if such


10

--------------------------------------------------------------------------------




Tag-Along Purchaser(s) shall elect to purchase only such aggregate number of
Shares as originally agreed with HealthSouth, then the number of Shares to be
sold by HealthSouth and all Notice Recipients electing to participate in the
proposed Transfer shall be reduced pro rata to such aggregate number, or (B) not
effect the proposed Transfer to such Tag-Along Purchaser(s). In the event that a
Notice Recipient does not exercise its right to participate in such Transfer or
declines to so participate, HealthSouth shall have one hundred eighty (180) days
from the date of such Sale Notice to consummate the transaction on the terms set
forth therein without being required to provide an additional Sale Notice to the
other Stockholders and comply with the terms of this Section 3.04.
(b)    In furtherance and not in limitation of the foregoing, each Stockholder
exercising its right to sell Shares pursuant to Section 3.04(a) hereof (each, a
“Tag-Along Stockholder”) shall (i) make the same representations, warranties,
covenants, indemnities and agreements as made by HealthSouth in connection with
HealthSouth’s Transfer of Shares to the Tag-Along Purchaser(s) (other than any
non-competition, non-solicitation and non-hire covenants) and (ii) agree to the
same terms and conditions (other than any non-competition, non-solicitation and
non-hire covenants) to the Transfer as those to which HealthSouth agrees.
Notwithstanding the foregoing, (x) all such representations, warranties,
covenants, indemnities and agreements shall be made by HealthSouth and each
Tag-Along Stockholder, severally and not jointly, and any liability for breach
of any such representations and warranties related to the Company shall be
allocated among HealthSouth and each Tag-Along Stockholder pro rata based on the
relative number of Shares Transferred by each of them, and (y) no Management
Investor (or any of its Permitted Transferees) will be required to be liable for
more than its pro rata share (based on the number of Shares Transferred by such
Management Investor relative to the total number of Shares Transferred by all
Stockholders) of any indemnification or similar obligations (other than with
respect to representations and warranties regarding ownership of its Shares)
and, in any event, will not be required to be liable for any amounts in excess
of the net proceeds received by such Management Investor in such Transfer(s).
Section 3.05    Drag-Along Rights.
(a)    If, at any time during the term of this Agreement, HealthSouth proposes
to Transfer to a Person, other than to an Affiliate of HealthSouth, by means of
one transaction or a series of related transactions, including pursuant to a
merger or consolidation involving the Company, Shares that constitute more than
fifty percent (50%) of the number of Shares owned by HealthSouth on the date of
the proposed Transfer (or, in the case of a series of related transactions, on
the date of the first proposed Transfer), HealthSouth shall have the right (but
not the obligation), upon not less than twenty (20) Business Days’ prior written
notice of such proposed sale (the “Purchase Notice”), which notice shall include
all of the material terms and conditions of such proposed sale and which shall
identify the proposed purchaser(s) of such


11

--------------------------------------------------------------------------------




Shares (“Drag-Along Purchaser(s)”), to require each other Stockholder to sell to
the Drag-Along Purchaser(s) that number of Shares (“Call Shares”) equal to the
product, rounded down to the nearest whole number, of (a) a fraction, the
numerator of which is the total number of Shares proposed to be sold by
HealthSouth and the denominator of which is the total number of Shares owned by
HealthSouth on the date of the proposed Transfer (or, in the case of a series of
related transactions, on the date of the first proposed Transfer), multiplied by
(b) the number of Shares then owned by such Stockholders. If HealthSouth shall
elect to require the Stockholders to sell Shares pursuant to the foregoing in
this Section 3.05(a), HealthSouth shall arrange for such Drag-Along Purchaser(s)
to purchase the Call Shares at the same time, and upon the same terms and
conditions (other than any non-competition, non-solicitation and non-hire
covenants), as HealthSouth sells its Shares, including any indemnification or
holdback. Subject to the foregoing, upon receipt of the Purchase Notice, the
Stockholders shall cooperate with HealthSouth and otherwise take, or cause to be
taken, all actions and do, or cause to be done, all things reasonably necessary
or appropriate to enter into, consummate and make effective the sale and
purchase of the Call Shares, together with HealthSouth’s Shares being so
Transferred. Notwithstanding any provision hereof to the contrary, from and
after the date on which HealthSouth consummates a Transfer subject to this
Section 3.05, (i) the Stockholder shall have no rights of a Stockholder with
respect to the Call Shares sold and purchased in such transaction and (ii) the
Stockholder shall not seek, nor shall the Company have any obligation, to
enforce any such right with respect to such Call Shares.
(b)    In furtherance and not in limitation of the foregoing, each Stockholder
required to sell Shares pursuant to Section 3.05(a) hereof (each, a “Drag-Along
Stockholder”) shall (i) make the same representations, warranties, covenants,
indemnities and agreements as made by HealthSouth in connection with
HealthSouth’s Transfer of Shares to the Drag-Along Purchaser(s) (other than any
non-competition, non-solicitation and non-hire covenants) and (ii) agree to the
same terms and conditions (other than any non-competition, non-solicitation and
non-hire covenants) to the Transfer as those to which HealthSouth agrees.
Notwithstanding the foregoing, (x) all such representations, warranties,
covenants, indemnities and agreements shall be made by HealthSouth and each
Drag-Along Stockholder, severally and not jointly, and any liability for breach
of any such representations and warranties related to the Company shall be
allocated among HealthSouth and each Drag-Along Stockholder pro rata based on
the relative number of Shares Transferred by each of them, and (y) no Management
Investor (or any of its Permitted Transferees) will be required to be liable for
more than its pro rata share (based on the number of Shares Transferred by such
Management Investor relative to the total number of Shares Transferred by all
Stockholders) of any indemnification or similar obligations (other than with
respect to representations and warranties regarding ownership of its Shares)
and, in any event, will not be required to be liable for any amounts in excess
of the net proceeds received by such Management Investor in such Transfer(s).


12

--------------------------------------------------------------------------------




(c)    In the event that any Transfer pursuant to this Section 3.05 is
structured as a merger, consolidation or similar business combination, each
Drag-Along Stockholder shall (i) take all actions necessary to waive any
appraisal or other similar rights with respect thereto and (ii) subject to the
foregoing provisions of this Section 3.05, take such other action as are
reasonably required to effect such transaction.
(d)    If any Drag-Along Stockholder fails to Transfer to the purchaser or
purchasers the Call Shares to be sold pursuant to this Section 3.05, HealthSouth
may, at its option, in addition to all other remedies it may have, deposit the
purchase price (including any promissory note or other securities constituting
all or any portion thereof) for such Call Shares with any national bank or trust
company having combined capital, surplus and undivided profits in excess of $500
million (the “Escrow Agent”), and thereupon, other than the right to receive the
purchase price in accordance with the immediately following sentence, all of
such Drag-Along Stockholder’s rights in and to such Call Shares shall terminate.
Thereafter, upon delivery to the Company by such Drag-Along Stockholder of
appropriate documentation evidencing the Transfer of such Call Shares to the
Drag-Along Purchaser(s), HealthSouth shall instruct the Escrow Agent to deliver
the purchase price (without any interest from the date of the closing to the
date of such delivery, any such interest to accrue to the Company) to such
Drag-Along Stockholder.
(e)    All costs and expenses of any transaction pursuant to this Section 3.05
that are incurred by any Drag-Along Stockholder shall be borne by such
Drag-Along Stockholder; provided, that the reasonable fees and expenses of a
single legal counsel representing any or all of the Management Investors in
connection with such transaction shall be paid by the Company. Notwithstanding
the foregoing, the Drag-Along Stockholders shall not be required to bear any
costs and expenses of such transaction (including any break-up or termination
fee) incurred by the HealthSouth (it being understood that such costs and
expenses incurred for the benefit of the Drag-Along Stockholders and HealthSouth
may be paid for by the Company or the proposed purchaser).


13

--------------------------------------------------------------------------------




Section 3.06    Call Rights.
(a)    At any time after December 31, 2019, HealthSouth (or any designee of
HealthSouth) shall have the right (but not the obligation), upon not less than
twenty (20) Business Days’ prior written notice, to purchase all or any portion
of the Shares owned by the Management Investors and their Permitted Transferees
(or any of them) for a cash purchase price per share equal to the Fair Market
Value of the Common Stock per share as of the last day of the most recent
calendar quarter completed prior to the date of such notice.
(b)    Within one hundred twenty (120) days following the termination of
employment with the Company and all of its Subsidiaries of any Management
Investor (or, in the case of (i) HCHB Consulting, Inc. (“HCHB”) and AGM
Children’s Homecare, Inc. (“AGM”), the termination of employment of April
Anthony with the Company and all of its Subsidiaries and (ii) any Permitted
Transferee, the termination of the employment with the Company and all of its
Subsidiaries of the Management Investor who initially owned the Shares then
owned by such Permitted Transferee), in each case other than termination of
employment without Cause, for Good Reason, or upon the death or disability of
such Management Investor, upon written notice to such Management Investor or his
or her Permitted Transferees, HealthSouth (or any designee of HealthSouth) shall
have the right (but not the obligation) to purchase all, but not less than all,
of the Shares owned by such Management Investor, and his or her Permitted
Transferees, for a cash purchase price per share equal to the Fair Market Value
of the Common Stock per share as of the last day of the most recent calendar
quarter completed prior to the date of such termination of employment. The right
set forth in this Section 3.06(b) will expire and no longer be applicable with
respect to the Shares held by (1) any Management Investor (other than HCHB or
AGM) who remains an employee of the Company or any Subsidiary of the Company
through December 31, 2017, and (2) HCHB or AGM, in the event that April Anthony
remains an employee of the Company or any Subsidiary of the Company through
December 31, 2017, or (3) any Permitted Transferee, in the event that the
Management Investor who initially owned the Shares then owned by such Permitted
Transferee remains an employee of the Company or any Subsidiary through December
31, 2017.
(c)    Any transaction pursuant to this Section 3.06 shall be consummated no
later than ninety (90) days following delivery of the applicable notice, and, in
exchange for the cash purchase price for the Shares sold by a Management
Investor (or his or her Permitted Transferee) pursuant to this Section 3.06,
such Management Investor (or his or her Permitted Transferee) shall deliver, or
cause to be delivered, to the Company the stock certificates representing such
Shares, together with duly executed stock powers in proper form for Transfer.




14

--------------------------------------------------------------------------------




Section 3.07    Management Investors’ Put Right.
(a)    At any time after December 31, 2017, each Management Investor and his or
her Permitted Transferees shall have the right (but not the obligation), upon
not less than twenty (20) Business Days’ prior written notice, to require
HealthSouth (or any designee of HealthSouth) to purchase such Management
Investor’s (or his or her Permitted Transferees’) Shares for a cash purchase
price per share equal to the Fair Market Value of the Common Stock per share as
of the last day of the most recent calendar quarter completed prior to the date
of such notice; provided that, prior to January 1, 2019, no Management Investor
(together with his or her Permitted Transferees) may require HealthSouth (or its
designee) to purchase pursuant to this Section 3.07 more than one third of the
Shares owned by such Management Investor (and his or her Permitted Transferees);
provided, further, that, prior to January 1, 2020, no Management Investor
(together with his or her Permitted Transferees) may require HealthSouth (or its
designee) to purchase pursuant to this Section 3.07 more than two thirds of the
Shares owned by such Management Investor (and its Permitted Transferees); and
provided, further, that, from and after January 1, 2020, each Management
Investor (together with his or her Permitted Transferees) may require
HealthSouth (or its designee) to purchase any and all of such Management
Investor’s (and his or her Permitted Transferees’) Shares pursuant to this
Section 3.07.
(b)    Any transaction pursuant to this Section 3.07 shall be consummated no
later than ninety (90) days following delivery of the applicable notice, and, in
exchange for the cash purchase price of the Shares sold by a Management Investor
pursuant to this Section 3.07, such Management Investor shall deliver, or cause
to be delivered, to the Company the stock certificates representing such Shares,
together with duly executed stock powers in proper form for Transfer.
ARTICLE IV    

ADDITIONAL RIGHTS
Section 4.01    Preemptive Rights.
(a)    Each Stockholder shall have the right to purchase (the “Preemptive
Right”), with respect to any issuance by the Company of Shares, other Equity
Securities or securities convertible into or exercisable for Equity Securities,
a number of such additional Shares, other Equity Securities or securities
convertible into or exercisable for Equity Securities as are necessary in order
for such Stockholder (together with his or her Permitted Transferees) to
maintain its then current Share Percentage as of immediately prior to such
issuance on a fully diluted basis; provided, however, that no Stockholder shall
have a Preemptive Right with respect to the issuance by the Company of any
Shares, other Equity Securities or securities convertible


15

--------------------------------------------------------------------------------




into or exercisable for Equity Securities (i) to officers, employees, or
consultants of the Company or any Company Subsidiary in respect of services
rendered to the Company or any Company Subsidiary, (ii) pursuant to any equity
incentive plan, (iii) as consideration in any merger or consolidation involving
the Company or any Subsidiary of the Company or as consideration for the
acquisition by the Company or any Subsidiary of the Company of the assets or
capital stock of any Person that is not Affiliated with the Company, or (iv) in
connection with any Share split or split of other Equity Securities,
recapitalization (other than third-party sponsored recapitalizations) or other
subdivision or combination of securities. Such Preemptive Right will be offered
to each Stockholder (such offer, the “Preemptive Rights Offer”) pursuant to a
written notice from the Company offering such Stockholder the Shares, other
Equity Securities or securities convertible into or exercisable for Equity
Securities on the same terms and conditions as offered to the proposed
purchaser(s) (such written notice, the “Preemptive Rights Notice”). The
Preemptive Rights Notice will specify the material terms and conditions of the
offering, including (A) the aggregate offering amount and offering price per
Share, other Equity Security or security convertible into or exercisable for
Equity Securities, (B) the identity of each proposed purchaser in the offering,
and (C) the number of Shares, other Equity Securities or securities convertible
into or exercisable for Equity Securities proposed to be acquired by each
proposed purchaser. Each Stockholder will have twenty (20) Business Days from
the date of delivery of the Preemptive Rights Notice to notify the Company in
writing of its binding acceptance of such Preemptive Rights Offer with respect
to all or any portion of the Shares, other Equity Securities or securities
convertible into or exercisable for Equity Securities that are offered to such
Stockholder pursuant to the Preemptive Rights Offer.
(b)    In the event that any Stockholder elects to purchase Shares, other Equity
Securities or securities convertible into or exercisable for Equity Securities
pursuant to a Preemptive Rights Offer, the closing of the issuance(s) related to
such Preemptive Rights Offer shall be consummated concurrently with the issuance
of the Shares, other Equity Securities or securities convertible into or
exercisable for Equity Securities to the proposed purchaser(s) in such offering.
After consulting with the Chief Executive Officer of EHHI, each Management
Investor that is not then an executive officer of HealthSouth may, unless
otherwise prohibited by the rules and regulations promulgated under the Exchange
Act or the Listed Company Manual of the New York Stock Exchange, exercise all or
any portion of its Preemptive Right by issuing a Management Note.
(c)    In the event that any Stockholder does not accept a Preemptive Rights
Offer within the applicable period of twenty (20) Business Days, the Company
shall have the right to issue the Shares, other Equity Securities or securities
convertible into or exercisable for Equity Securities on terms and conditions
(including, without limitation, price) no less favorable to the Company than
those set forth in the Preemptive Rights Notice, pursuant to a definitive
agreement to be entered into no later than sixty (60) days after such date.
Nothing


16

--------------------------------------------------------------------------------




contained herein shall preclude the Company from permitting any of the
Stockholders to purchase all or a portion of the additional Shares, other Equity
Securities or securities convertible into or exercisable for Equity Securities
prior to the closing referred to above, subject to the rights of the other
Stockholders with respect to such additional Shares, other Equity Securities or
securities convertible into or exercisable for Equity Securities set forth in
this Section 4.01; provided that such Stockholder(s) agree in writing to take
such additional Shares, other Equity Securities or securities convertible into
or exercisable for Equity Securities subject to the provisions of this Section
4.01.
Section 4.02    Information Rights. During the term of this Agreement, for so
long as a Management Investor holds Shares, the Company will provide such
Management Investor with annual financial statements for each year during the
term of this Agreement and quarterly financial information for each quarter
during the term of this Agreement, in each case with respect to the Company and
its Subsidiaries and in each case promptly following their availability
following such year or quarter, as applicable.
ARTICLE V    

ADDITIONAL COVENANTS
Section 5.01    Transactions with Affiliates. Except for Transfers pursuant to
Section 3.04, Section 3.05, Section 3.06, Section 3.07, Section 4.01 or Section
5.02, the Company will not enter into any transaction with any Affiliate unless
such transaction is on arm’s length terms that are no less favorable to the
Company than would otherwise be available from an unaffiliated third party, as
determined in good faith by the Chief Executive Officer of EHHI; provided,
however, that such restriction shall not preclude HealthSouth from providing any
service reasonably necessary to resolve any regulatory or compliance issue. For
the avoidance of doubt, the restrictions in this Section 5.01 shall not apply to
the cash management policies and practices of the Company and HealthSouth, to
any tax-sharing agreement or other shared services agreement between the Company
and HealthSouth, to HealthSouth’s provision of funds to the Company or its
Subsidiaries for acquisitions, capital expenditures or other corporate purposes
pursuant to the terms of the HealthSouth Note, or to the repayment of the
HealthSouth Note.
Section 5.02    Purchase or Contribution of HealthSouth’s Home Healthcare
Business. On or prior to June 30, 2015, HealthSouth may sell or contribute its
existing home healthcare business to the Company in exchange for an increase in
the HealthSouth Note in an amount equal to (a) such business’s 2014 EBITDA
(determined on a basis consistent with the calculation of “Adjusted EBITDA” of
the Company for such period), without giving effect to any HealthSouth corporate
overhead charges, multiplied by (b) a multiple to be agreed upon by


17

--------------------------------------------------------------------------------




HealthSouth and the Management Investors that takes into consideration
comparable acquisitions made by Wildcat during 2014 and the first six months of
2015 (and no additional consideration).
Section 5.03    Issuance of Restricted Stock. On or prior to March 31st of each
of 2015, 2016, 2017, 2018 and 2019 (each, a “RS Year”), unless otherwise
recommended by the Chief Executive Officer of EHHI and approved by the
Compensation Committee of the Board of Directors of HealthSouth, HealthSouth
shall issue to members of the EHHI management team (which may include one or
more Management Investors) recommended by the Chief Executive Officer of EHHI
and approved by the Compensation Committee of the Board of Directors of
HealthSouth, aggregate annual grants of not less than $2,500,000 of restricted
stock of HealthSouth (the “Minimum Annual RS Amount”), issued pursuant to
HealthSouth’s Amended and Restated 2008 Equity Incentive Plan or such other plan
approved by HealthSouth’s stockholders or other cash settled award of similar
value, valued as of the date of grant, and on the other terms set forth in Annex
B to the RSA and the revised vesting schedule set forth in Schedule II attached
hereto (which shall replace the section “Performance Objectives; Continued
Employment” in Annex B to the RSA in its entirety). If, in any RS Year, upon the
recommendation of the Chief Executive Officer of EHHI and with the approval of
the Compensation Committee of the Board of Directors of HealthSouth, any portion
of the Minimum Annual RS Amount for such RS Year is waived, such waived portion
of the Minimum Annual RS Amount shall be allocated to, and shall increase the
Minimum Annual RS Amount for, a subsequent RS Year. For the avoidance of doubt,
the parties hereto hereby agree and acknowledge that the Management Investors
may enforce this Section 5.03.
ARTICLE VI    

MISCELLANEOUS
Section 6.01    Specific Performance. Each of the parties hereto acknowledges
and agrees that the other parties would be damaged immediately, extensively, and
irreparably and no adequate remedy at law would exist in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached or violated. Accordingly, in addition
to, and not in limitation of, any other remedy available to any party, the
parties agree that, without posting bond or similar undertaking, each of the
other parties shall be entitled to an injunction or injunctions to prevent
breaches or violations of the provisions of this Agreement and to the remedy of
specific performance of this Agreement and the terms and provisions hereof.
Subject to Section 6.09, such remedies, and any and all other remedies provided
for in this Agreement, will, however, be cumulative in nature and not exclusive
and will be in addition to any other remedies to which such party may be
entitled. Each party further agrees that, in the event of any action for
injunctive relief or for specific performance in respect of any breach or
violation, or threatened breach or violation, of this


18

--------------------------------------------------------------------------------




Agreement, it shall not assert the defense that a remedy at law would be
adequate or that specific performance or injunctive relief in respect of such
breach or violation should not be available on any other grounds.
Section 6.02    Entire Agreement. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein, and there are no restrictions, promises,
representations, warranties, covenants, conditions or undertakings with respect
to the subject matter hereof, other than those expressly set forth or referred
to herein. This Agreement supersedes all prior agreements and understandings
between the parties hereto with respect to the subject matter hereof.
Section 6.03    Further Assurances. The Company and each of the Stockholders
agree that, upon the request of any of the others from time to time after the
date of this Agreement, and at the expense of the requesting party but without
further consideration, such party shall sign such documents and take such
actions as may be necessary or otherwise reasonably requested to effect, or make
more fully effective, the terms and provisions of this Agreement.
Section 6.04    Notices. All notices, requests, demands, claims and other
communications required or permitted hereunder will be in writing and will be
sent by personal delivery, nationally recognized overnight courier or facsimile
or, provided that one of the foregoing methods of delivery is also used, by
e-mail (as a PDF). Any notice, request, demand, claim, or other communication
required or permitted hereunder will be deemed duly given, as applicable, (a)
upon personal delivery, (b) one (1) Business Day following the date sent when
sent by courier delivery or (c) upon confirmation of receipt when sent by
facsimile or e-mail (as a PDF), addressed as follows:
If to the Company or HealthSouth Corporation, to:


HealthSouth Home Health Corporation
c/o: HealthSouth Corporation
3660 Grandview Parkway, Suite 200
Birmingham, Alabama 35243
Telephone number: (205) 967-7116
Facsimile number: (205) 262-3948 
Attention: Douglas E. Coltharp
                John P. Whittington
with a copy (which will not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
920 North King Street
Wilmington, Delaware 19801
Telephone number: (302) 651-3000
Facsimile number: (302) 434-3090
Attention: Robert B. Pincus



19

--------------------------------------------------------------------------------




If to a Holder, at the address set forth under such Holder’s name on Schedule I
or to such other address as the party to whom notice is to be given may have
furnished to the other parties in writing in accordance herewith.
Any party may change the address to which notices, requests, demands, claims,
and other communications required or permitted hereunder are to be delivered by
providing to the other parties notice in the manner herein set forth.
Section 6.05    Applicable Law. This Agreement, and all claims arising in whole
or in part out of, related to, based upon, or in connection herewith or the
subject matter hereof or the transactions contemplated hereby will be governed
by, construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any other jurisdiction.
Section 6.06    Severability. The invalidity, illegality or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by Law.
Section 6.07    Successors; Assigns. The provisions of this Agreement shall be
binding upon the parties hereto and their respective heirs, successors and
permitted assigns. Neither this Agreement nor the rights or obligations of any
Stockholder hereunder may be assigned, except in connection with the Transfer by
a Stockholder of shares of Common Stock to a Permitted Transferee. Any such
attempted assignment in contravention of this Agreement shall be void and of no
effect.
Section 6.08    Termination; Amendments. This Agreement shall remain in full
force and effect until the sooner of (a) termination of this Agreement pursuant
to the mutual written agreement of each of the parties hereto; (b) with respect
to any Stockholder Transferring all or part of its Shares in accordance with the
terms of this Agreement, the date upon which such Stockholder ceases to own any
Common Stock in the Company, or (c) the dissolution of the Company as approved
by the Stockholders or otherwise in accordance with the terms of this Agreement.
Except as otherwise provided for, this Agreement may be amended, and the
observance of any term of this Agreement may be waived, with (and only with) the
written consent of the holders of (i) a majority of the outstanding Common Stock
held by all Stockholders and (ii) a majority of the outstanding Shares held by
the Management Investors (and their Permitted Transferees, other than those
Permitted Transferees who fall within clause (vi) of the definition thereof);
provided that any such change shall become effective only when


20

--------------------------------------------------------------------------------




reduced to writing and signed by such holders of Common Stock and such
Management Investors (or their Permitted Transferees).
Section 6.09    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
choice of law or conflicts of law provisions thereof. The parties hereto agree
that any action, suit, or proceeding at law, in equity or otherwise which in any
way arises out of or relates to this Agreement or the transactions contemplated
hereby shall be brought solely in the Delaware Court of Chancery, unless the
Delaware Court of Chancery lacks jurisdiction, in which case any such claim
shall be brought in such state or federal court of competent jurisdiction
located in New Castle County, Delaware, and all objections to personal
jurisdiction and venue in any action, suit or proceeding so commenced are hereby
expressly waived by all parties hereto. The parties waive personal service of
any and all process on each of them and consent that all such service of process
shall be made in the manner, to the party and at the address set forth in
Schedule I of this Agreement, and service so made shall be complete as stated in
such section.
Section 6.10    Waiver. Any waiver (express or implied) of any default or breach
of this Agreement shall not constitute a waiver of any other or subsequent
default or breach.
Section 6.11    Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and its respective successors
and permitted assigns, and no provision of this Agreement, express or implied,
is intended to or shall confer upon any other person any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
Section 6.12    Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
any provisions hereof.
Section 6.13    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.


[SIGNATURE PAGES FOLLOW]








21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Stockholders’ Agreement as of the date first above written.
HEALTHSOUTH HOME HEALTH HOLDINGS, INC.
By: John P. Whittington
Name:    John P. Whittington
Title:    Vice President and Secretary
HEALTHSOUTH CORPORATION
By: Douglas E. Coltharp
Name:    Douglas E. Coltharp
Title:    Executive Vice President
and Chief Financial Officer









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Stockholders’ Agreement as of the date first above written.


MANAGEMENT INVESTOR:
By: Judee Barrett
Judee Barrett









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Stockholders’ Agreement as of the date first above written.
MANAGEMENT INVESTOR:
AGM CHILDREN’S HOMECARE, INC.
By: April Anthony
Name: April Anthony
Title: President











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Stockholders’ Agreement as of the date first above written.
MANAGEMENT INVESTOR:
HCHB CONSULTING, INC.
By: April Anthony
Name: April Anthony
Title: President













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Stockholders’ Agreement as of the date first above written.


MANAGEMENT INVESTOR:
By: Andrew Ingram
Andrew Ingram









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Stockholders’ Agreement as of the date first above written.


MANAGEMENT INVESTOR:
By: Jesse Luke James
Jesse Luke James









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Stockholders’ Agreement as of the date first above written.


MANAGEMENT INVESTOR:
By: Tracey Kruse
Tracey Kruse









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Stockholders’ Agreement as of the date first above written.


MANAGEMENT INVESTOR:
By: Robert D. Peoples
Robert D. Peoples









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Stockholders’ Agreement as of the date first above written.


MANAGEMENT INVESTOR:
By: Jennifer L. Polak
Jennifer L. Polak









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned hereby agree to be bound by the terms and
provisions of this Stockholders’ Agreement as of the date first above written.


MANAGEMENT INVESTOR:
By: G. Robert Thompson
G. Robert Thompson













--------------------------------------------------------------------------------






SCHEDULE I
STOCKHOLDERS
Name, Address, Fax No. and Email
Number of Shares
 
 
HealthSouth Corporation


 
HealthSouth Corporation
3660 Grandview Parkway, Suite 200
Birmingham, Alabama 35243
Facsimile: (205) 262-3948
Attn: Douglas E. Coltharp
         John P. Whittington


3,208,684
Management Investors:


 
HCHB Consulting, Inc.
3606 Princeton Ave.
Dallas, Texas 75205


495,979
AGM Children’s Homecare, Inc.
3606 Princeton Ave.
Dallas, Texas 75205


31,362
G. Robert Thompson
5737 Meadowhaven Dr.
Plano, Texas 75093


23,054
Tracey Kruse
9633 Fieldcrest
Dallas, Texas 75238


30,863
Jennifer L. Polak
6655 Lakewood Blvd.
Dallas, Texas 75214


5,952
Robert D. Peoples
1517 Cottonwood Valley Circle South
Irving, Texas 75038


20,289
Jesse Luke James
3405 Centenary Ave.
Dallas, Texas 75225


18,246
Andrew Ingram
1127 Longford Circle
Southlake, Texas 76092


12,118
Judee Barrett
3825 Colgate
Dallas, Texas 75225


6,701
 
 
TOTAL
3,853,248



S-I



--------------------------------------------------------------------------------






SCHEDULE II
Restricted Stock: Vesting Schedule


Performance Objectives; Continued Employment:
The shares of Restricted Stock will be subject to achievement of the target
EBITDA for the year of grant, in each case as such target EBITDA is determined
by the Compensation Committee of HealthSouth's Board of Directors after
consultation with the Chief Executive Officer of EHHI, as set forth below:
Fifty (50%) percent of the Restricted Stock that meet the performance
achievement will vest at the end of the second year following grant or, if
earlier, upon the consummation of a Change of Control, and the balance of such
Restricted Stock that meet the performance achievement will vest at the end of
the third year following grant or, if earlier, upon the consummation of a Change
of Control. Vested shares of HealthSouth common stock will be freely
transferable by the recipients.

















S-II

